DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 11/25/2020 have been accepted. Claims 1-20 are still pending. Claims 1, 3, 8, 10, 15, and 17 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US PGPub 2018/0210832) in view of Choi et al. (US PGPub 2017/0344285, hereafter referred to as Choi) in further view of Zhang et al. (US PGPub 2005/0027962, hereafter referred to as Zhang).
Regarding claim 1, Tang teaches a first memory configured to store a plurality of pages, a second memory different from the first memory configured to store a plurality of pages (Fig. 1, shows a hybrid drive that is composed of an SSD and HDD), a processor, wherein the processor is configured to store, in a cache, a page table block and a lower-level page table block, wherein: a first plurality of entries of the page table block are configured to store an address having an indication that a corresponding page is stored in the first memory; and a second plurality of entries of the page table block are configured to store an address having an indication that a corresponding page is stored in the second memory (Paragraph [0020] and [0026], states that the translation layer mapping scheme can be a multi-level page table (upper and lower level blocks) meaning the levels are stored in the flash translation layer. Paragraph [0031]-[0032], show that in an alternative embodiment the second level entries can be stored in a cache and one of ordinary skill in the art would recognize that the ability to store one level in a cache means that the ability to store all levels in a cache is possible (as all this does is change the location of where the page tables levels are being stored). Fig. 2 and Paragraph [0021] show that the first level can have a plurality of entries indicating the data is in the SSD and another plurality of entries that indicate the data is in the HDD (page table blocks)), detect a match in a first entry during a first lookup of the page table block using a first address (Fig. 2-3 and Paragraph [0016], states that the system can have a multi-level map (page table structure). Paragraphs [0035]-[0036], describes the process of looking up (detecting a match) a page in the map (page table) and reading the data in that identified page based on the pointer (address) that was stored in the mapping structure. Fig. 3 and Paragraph [0016], shows and states the existence of a multi-level page table with entries that one or more of the entries stating which memory device the data is stored), responsive to determining that the lower-level page table block with a second address retrieved from the first entry retrieve a third address from a second entry of the page table and access the second memory with the third address (Fig. 5 and Paragraphs [0037]-[0038], describes the process of looking up a page in a multi-level mapping structure. In that process a determination is made as to whether the address in the entry corresponds to a memory location or the second level of the mapping structure. The second level entry of the mapping table can indicate which memory the desired page resides in, which can be either the first or second memory. Paragraph [0030], states that the first level entries can include page attributes which can include the location of the logical unit being referenced by the page given that demotion can take place without having to retrieve the corresponding second level entry meaning that the first level entry can include an indication stating where the data is stored. Paragraph [0028] also shows that if the location is in the SSD a pointer (address) will be included so as to be used to retrieve the data. Paragraph [0021] also shows that a pointer to the physical location in the SSD can be included if the entry indicates “IN SSD” and can also include mapping information such as a range of addresses if the entry indicates “IN HDD”. This shows that with either case a second address can be found in the entry that can then be used to access the memory), and responsive to determining that the first entry includes a second indication that indicates a corresponding page is stored in the first memory, retrieve a fourth address from the first entry that points to a location of the first memory, and access the first memory with the fourth address without performing the second lookup of the lower-level page table block (Paragraphs [0030] and [0037]-[0038], as stated previously. Paragraph [0028] also shows that if the location is in the SSD a pointer (address) will be included so as to be used to retrieve the data. Paragraph [0021] also shows that a pointer to the physical location in the SSD can be included if the entry indicates “IN SSD” and can also include mapping information such as a range of addresses if the entry indicates “IN HDD”. This shows that with either case a third address can be found in the entry). Tang does not teach the first and second memory having different page sizes or the addresses having different sizes.
Choi teaches a first and second memory having different memory devices having different page sizes (Paragraph [0058], states that the tenants can request different page sizes for different storage devices in a cluster). Since both Tang and Choi teach systems with multiple storage devices it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods by modifying the teachings of Tang with those of Choi to obtain the predictable result of having two memory devices with different page sizes (since different types of memories can have different page sizes and some systems can support multiple page sizes regardless of the number of memory this is a design choice that depends on what is needed of the system being built). Tang and Choi do not teach an indicator of page size being present in the page table entry and the addresses having different sizes.
(Fig. 5A-5C and Paragraphs [0037]-[0039], show the addresses that can have different sizes depending on the page size as well as indicators in the entry of the page size). Since both Tang/Choi and Zhang teach the use of multiple page sizes it would have been obvious to one of ordinary skill in the art to combine the prior art elements according to known methods by modifying the teachings of Tang and Choi to include an indicator that indicates the page size as taught in Zhang to obtain the predictable result of having a first and second indication that indicates a first and second page size and an address with a first size and another address with a second size different from the first size respectively
Regarding claim 2, Tang, Choi, and Zhang teach all the limitations of claim 1. Tang further teaches wherein the first memory is at a lower level of a memory subsystem than the second memory (Paragraph [0018], states that the SSD can be used as a cache and the HDD can provide a high capacity storage for the system. This effectively has the devices arranged in a hierarchy with the HDD being the lower level of memory and the SSD being the higher). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Tang, Choi, and Zhang teach all the limitations of claim 2. Choi further teaches the processor is further configured to post a virtual address translation request comprising a given address used to locate a page of the first page size capable of being stored in the first memory or the second memory (Paragraph [0070], states that the translation layer can map logical addresses to physical address dependent on the tenant requirements, which include page size. This means that the system of Choi can post translation requests comprising an address that needs to be translated that is used to locate a page of a one of the page sizes that can be stored on one of the memory devices being used to satisfy the tenant requirements). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8-10, claims 8-10 are the method claims associated with claims 1-3. Since Tang, Choi, and Zhang teach all the limitations of claims 1-3, they also teach all the limitations of claims 8-10; therefore the rejections for 1-3 also apply to claims 8-10.
Regarding claims 15-17, claims 15-17 are the apparatus claims associated with claims 1-3. Since Tang, Choi, and Zhang teach all the limitations of claims 1-3 and Tang further teaches a memory management unit (Fig. 1, Storage Controller 106), they also teaches all the limitations of claims 15-17; therefore the rejections to claims 1-3 also apply to claims 15-17.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Choi, and Zhang as applied to claims 2, 9, and 16 above, and further in view of Schoinas et al. (US PGPub 2006/0075147, hereafter known as Schoinas).
Regarding claim 4, Tang, Choi, and Zhang teach all the limitations of claim 2. Tang further teaches wherein responsive to determining that a second page in the first memory is to be migrated to the second memory, the processor is configured to store a second indication in a second entry of a page table block of the page (Paragraph [0023], states that the cache state of data can change either by being demoted or promoted to the cache (migrated from one storage to the other)), and allocate one or more entries of a lower-level page table of the page table for the second page (Fig. 3 and Paragraphs [0032]-[0033], describe the sparse mapping where only the lower level entries are entries where the cache state is “In SSD” meaning that when data is moved from the HDD to the SSD then the update to the mapping not only changes the state but also creates an entry in the SSD since the pages stored in the SSD also have second level entries. Paragraph [0028] and gives an example where the second level can also contain an entry with the caching state “In HDD”). Since Tang, Choi, and Zhang teach both migrating data to a lower level memory and allocating a new entry in a second level table for the mapping structure upon the migration to it would have been obvious to one of ordinary skill in the art to substitute the HDD as the memory that is used determine whether to have a second level entry as opposed to the SSD to obtain the predictable result of wherein responsive to determining that a second page in the first memory is to be migrated to the second memory  the processor changes its location status and allocates an entry in the second level of the page table. Tang, Choi, and Zhang do not teach invalidate any cached copies of previous translations for the second page.
Schoinas teaches invalidate any cached copies of previous translations for the second page after updating active page tables in memory (Paragraphs [0161]-[0162], states that TLBs can be used and the software can invalidate cached page table entries whenever updates to any of the active page tables in memory occurs). It would have been obvious to one of ordinary skill in the art at the time to modify the teachings of Tang, Choi, and Zhang with those of Schoinas by implementing a TLB with the same invalidation protocols upon updates to the page tables so as to improve address translation performance (Schoinas, Paragraph [0161]).
Regarding claim 5, Tang, Choi, Zhang, and Schoinas teach all the limitations of claim 4. Tang further teaches wherein responsive to receiving a translation request targeting the second page, the processor is configured to: detect a match in the second entry during a first lookup of the page table block of the page table; and responsive to determining that the second entry includes the second indication, access the second memory, rather than the first memory, after a lookup of the lower-level page table of the page table structure (Paragraphs [0035]-[0036], as stated in the rejection to claim 1, this is the process that is implemented when looking up a page in the mapping structure. Since the second page now has an entry in both the first and second level of the mapping structure it is obvious that the process would perform a lookup in the first table and then the second to obtain the information needed to access the page). The combination of and reason for combining are the same as those given in claim 4.
Regarding claims 11 and 12, claims 11 and 12 are the method claims associated with claims 4 and 5. Since Tang, Choi, Zhang, and Schoinas teach all the 
Regarding claims 18 and 19, claims 18 and 19 are the apparatus claims associated with claims 4 and 5. Since Tang, Choi, Zhang, and Schoinas teach all the limitations of claims 4 and 5 and Tang further teaches a memory management unit (Fig. 1, Storage Controller 106), they also teaches all the limitations of claims 18 and 19; therefore the rejections to claims 4 and 5 also apply to claims 18 and 19.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, Choi, and Zhang as applied to claims 1, 8, and 15 above, and further in view of Ostiguy et al. (US Patent 9,058,268, hereafter referred to as Ostiguy).
Regarding claim 6, Tang, Choi, and Zhang teach all the limitations of claim 1. Tang further teaches wherein the first entry is a page directory entry, and an indication whether the page directory entry should be treated as a leaf page table entry (Paragraph [0027]-[0028], describes leaf and non-leaf entries. While not technically called page directory entries the non-leaf entries of the first level are equivalent given it is performing the exact same function as a page directory entry given that the first level of multi-level page structures is typically referred to as a page directory and its entries as page directory entries (since it directs to the particular page table that holds the desired page table entry). Paragraph [0016], it is natural that a determination has to be made as to whether or not the entry being looked at is a leaf entry or non-leaf entry, but Tang does not give a specific example of what is being used to make the determination). Tang, Choi, and Zhang do not teach the first indication is a page directory entry as page table entry (PDE as PTE) field not being activated, wherein the PDE as PTE field indicates whether the page directory entry should be treated as a leaf page table entry.
Ostiguy teaches the first indication is a page directory entry as page table entry (PDE as PTE) field not being activated, wherein the PDE as PTE field indicates whether the page directory entry should be treated as a leaf page table entry (Col. 6, lines 47- Col. 7, line 15, a tag can be used to indicate whether or not the entry is an address to a page table or an address to a physical page in memory. While it is not technically called a PDE as PTE field it does serve the same function. Since the choice is a binary one the entry can be either set or not to indicate either option depending on how the system is set up. If the tag indicates that the entry stores an address to a physical page and there is no need to search through the other page tables then the entry can be considered a leaf PTE)
Regarding claim 7, Tang, Choi, and Zhang teach all the limitations of claim 1. Tang further teaches wherein the first entry is a page table entry (Paragraph 16, states that the entry in the first level can be a leaf entry (page table entry)). Zhang further teaches wherein each of the first indication and the second indication comprises a single bit (Fig. 5A-5C, shows that the size indicator can be one bit or two bits depending on the represented page size. It should also be noted that the use of “comprises” still means that there can be more than 1 bit present for the representation as “comprising/comprises” is an open ended phrase that means other things could still be included with the one bit). Tang, Choi, and Zhang do not teach the first indication is a translate further bit being set.
Ostiguy teaches the first indication is a translate further bit being set (Col. 6, lines 47- Col. 7, line 15, as stated in the rejection to claim 6, while the tag is not called a translate further bit it does perform the same function). Since both Tang/Choi/ Zhang and Ostiguy teach the use of multi-level page tables it would have been obvious to one of ordinary skill to substitute the indicator that an entry is a leaf entry (page table entry) or not of Tan, Choi, and Zhang for the one of Ostiguy to obtain the predictable result of the first indication as a translate further bit being set.
Regarding claims 13 and 14, claims 3 and 14 are the method claims associated with claims 6 and 7. Since Tang, Choi, Zhang, and Ostiguy teach all the limitations of claims 6 and 7, they also teach all the limitations of claims 3 and 14; therefore the rejections for 6 and 7 also apply to claims 3 and 14.
Regarding claim 20, claim 20 is the apparatus claim associated with claim 6. Since Tang, Choi, Zhang, and Ostiguy teach all the limitations of claim 6 and Tang further teaches a memory management unit (Fig. 1, Storage Controller 106), they also teaches all the limitations of claims 20; therefore the rejections to claim 6 also apply to claim 20.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. The applicant first argues that the references, particularly Tang do not teach the amended limitations to the claims. The examiner respectfully disagrees. A page table block is simply a set of page table entries, with one in the first level and one in the lower level. All entries in the sets contain certain characteristics, such as being in a particular memory device, which Tang does teach (Fig. 2 and Paragraphs [0020] and [0026]). While there are no explicit mentions or use of the phrase “page table block”, as blocks are just groups of page table entries in the page table with common features the references do read on the amended limitations. It should also be noted that the groups of entries do not have to be a set of contiguous entries. 
Regarding applicant’s argument that since Tang mentions using the original logical address to perform the lookup on the second page table, Paragraphs [0021], [0028], [0033], and [0037]-[0038] all state that the non-leaf entries contain pointers to entries in the second level map and Paragraph [0038] in particular shows that the pointer is used to load/lookup the second level entry which is then checked for the relevant information. Therefore Tang does teach the cited limitations.
Regarding the argument for claim 2, while it is true that the hierarchy is shown to have the SSD be used as a cache this does not invalidate the application of the reference or the 
Regarding applicant’s argument for claim 3, as stated in the Non-Final Rejection mailed 5/27/2020, the references, particularly Choi, do teach the limitations of the claim. Choi shows that multiple page sizes can be used with multiple memory devices (Paragraph [0058]) and that it can post a memory request that comprises a given logical address (virtual address) used to locate a page of a particular size capable of being stored on one of the memories (Paragraph [0070]).
Regarding the arguments that none of the references teach pointers/addresses of different sizes, the argument is moot as the originally cited references do not teach the limitation. To address this new reference Zhang has been incorporated into the rejections to teach the amended limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132